Citation Nr: 1616585	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-38 775	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

The vacated issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT 
 
1.  On February 18, 2016, the Board issued a decision as to the issue of entitlement to service connection for a bilateral hearing loss disability. 

2.  After issuance of the Board decision, a timely filed request for a Board hearing before a Veterans Law Judge was uploaded to the Veteran's electronic claim file.
 

CONCLUSION OF LAW  

The February 18, 2016, Board decision addressing the issue of entitlement to service connection for a bilateral hearing loss disability is vacated. 38 U.S.C.A. 
§ 7104(a) (West 2015); 38 C.F.R. § 20.904 (2015).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In March 2010, the Veteran testified at a Travel Board hearing.  In June 2014, the Board remanded the claim for further development.  In December 2015, because the Veterans Law Judge (VLJ) who conducted that hearing retired, the Veteran was offered an opportunity for a new Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2016 (postmark date), the Veteran mailed a timely response requesting a Travel Board Hearing.  Unfortunately, due to unforeseen delays in mail processing, although the request was received in a timely manner, it was not uploaded to the electronic file until after the Board issued its February 18, 2016, decision.  The Veteran is entitled to the hearing he has requested.  Accordingly, the February 18, 2016, Board decision addressing the issue of entitlement to service connection for bilateral hearing loss is vacated.


ORDER

The February 18, 2016, Board decision addressing the issue of entitlement to service connection for a bilateral hearing loss disability is vacated.


REMAND

As explained above, the VLJ who conducted the March 2010 Board hearing has retired from the Board, and Veteran has submitted a timely January 2016 request for a new Travel Board hearing.  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, the appeal should be remanded to afford the Veteran a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Columbia, South Carolina to address his appeal for service connection for a bilateral hearing loss disability.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                        ____________________________________________
	BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals


